Citation Nr: 1313700	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  04-40 210	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine prior to April 25, 2010, and in excess of 20 percent thereafter.
	
3.  Entitlement to an evaluation in excess of 10 percent for left cervical radiculopathy prior to June 28, 2011, and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to February 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and July 2008 rating decisions by the VA RO in Newark, New Jersey. 

The Veteran requested a Travel Board hearing in conjunction with his claims.  The hearing was scheduled and subsequently held in September 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

 The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  However, as the Veteran is withdrawing his appeal of the issues, the Board finds no further discussion is necessary with regard to the requirements of Bryant.  

These issues were remanded by the Board for further development in April 2009 and May 2011.  However, again, as the Veteran is withdrawing his appeal of these issues, the Board finds no further discussion is necessary with regard to substantial compliance of the directives in these remands.

The Board notes that the May 2011 remand also remanded the issues of entitlement to service connection for a right foot disability and a sinus condition, to include a deviated septum.  In an August 2012 rating decision, the RO granted service connection for deviated septum and hallux valgus of the right foot with tinea pedis.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are no longer on appeal before the Board.   

Additionally, the Board notes that the RO increased the evaluation assigned to the Veteran's service-connected left cervical radiculopathy to 30 percent, effective June 28, 2011, in the August 2012 rating decision.  However, since the RO did not assign the maximum disability rating possible, this rating decision would not serve as a complete grant of benefits with respect to this issue.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Finally, the Board notes that the May 2011 remand noted that the Veteran had also raised an informal claim of entitlement to service connection for a skin condition of the feet, to include tinea pedis.  As noted, service connection for tinea pedis of the right foot was granted in the August 2012 rating decision.  However, it does not appear that the issue of service connection for tinea pedis of the left foot has been considered.  While the Veteran indicated in his September 2012 statement that he wished to withdraw any remaining issues that have been remanded to the Appeals Management Center, he did not indicate that he wished to withdraw any initial claims he had pending at the Agency of Original Jurisdiction (AOJ).  Therefore, the issue of entitlement to service connection for tinea pedis of the left foot has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.




FINDING OF FACT

On September 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.










ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


